UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4160


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SY ARTHUR PERRI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:11-cr-00211-D-1)


Submitted:   September 25, 2012           Decided:   November 7, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Joshua L. Rogers, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sy Arthur Perri appeals his 108-month sentence after

his guilty plea to being a felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1) (2006).                     Perri

challenges      the   district   court’s     calculation       of   his   advisory

Guidelines range. *      We affirm.

            This      court   reviews   a    sentence    for    procedural     and

substantive        reasonableness       using     the     abuse-of-discretion

standard.     Gall v. United States, 552 U.S. 38, 51 (2007); United

States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                  In analyzing

procedural      reasonableness,       this   court     must    first      determine

whether   the    district     court   correctly      calculated     the    advisory

Guidelines range.         Lynn, 592 F.3d at 575.              “The [G]overnment

bears the burden of proving the facts necessary to establish the

applicability of [a sentencing] enhancement by the preponderance

of the evidence.”         United States v. Garnett, 243 F.3d 824, 828

(4th Cir. 2001).         “We review factual findings for clear error,

and legal conclusions de novo.”               United States v. Davis, 679




     *
       Perri also contends that the “assumed error harmlessness
inquiry” from United States v. Savillon-Matute, 636 F.3d 119,
123 (4th Cir.), cert. denied, 123 S. Ct. 454 (2011), does not
apply.   Because we conclude that the district court did not
procedurally err, we need not determine the applicability of
Savillon-Matute to this case.



                                        2
F.3d 177, 182 (4th Cir. 2012); United States v. Harvey, 532 F.3d

326, 328 (4th Cir. 2008) (defining clear error).

            Perri       first   challenges         the    application       of   a    cross-

reference     in       U.S.     Sentencing          Guidelines        Manual     (“USSG”)

§ 2K2.1(c)(1)(A)         (2011),      to    USSG    § 2X1.1(a),       which,     in       turn,

requires application of the Guidelines provisions relating to

robbery.       See      USSG    § 2B3.1(a),          (b)(2)(B),       (b)(4)(A).            We

conclude that the district court did not clearly err in its

findings     of    fact       and     that    the        factual   findings          support

application       of    the    cross-reference           because   reliable      evidence

demonstrated that Perri used the unlawful firearm in connection

with a robbery.

            Next, Perri argues that the district court should not

have imposed a four-level enhancement for abduction pursuant to

USSG    § 2B3.1(b)(4)(A).             The    district      court   found     that         Perri

forcibly    accompanied         a   victim        from   one   room    in   a    house      to

another room.          See USSG § 1B1.1 cmt. n.1(A) (defining abducted).

We     conclude    that       these    facts        warrant    application           of     the

enhancement.       See United States v. Osborne, 514 F.3d 377, 387-90

(4th Cir. 2008).

            Finally, Perri contests the application of a two-level

enhancement for reckless endangerment during flight pursuant to

USSG § 3C1.2.          The district court found that Perri attempted to

flee from arrest and, in the process, “flailed” a firearm.                                  We

                                              3
conclude   that     this   conduct    is    sufficient    to     support    the

enhancement.

           Finding no error in the district court’s calculation

of Perri’s Guidelines range, we conclude that Perri’s sentence

is   procedurally     reasonable.         Perri   does   not     contest    the

substantive    reasonableness   of    his    within-Guidelines      sentence.

Accordingly, we affirm the judgment of the district court.                    We

dispense   with     oral   argument    because     the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                      4